PER CURIAM.
We agree with the court-below that, since there was no property bathe custody of the court affected by the apparent legal title outstanding in. Smith,, service- of the show -cause order in New Jersey gave no jurisdiction to the court for the Eastern district of New York. Remington (3d Ed.) § 34, vol. 1, p. 64 et seq.
The proper practice would have been to-apply for ancillary summary process in the-New Jersey district. Babbitt v. Dutcher, 216 U. S. 102, 30 S. Ct. 372, 54 L. Ed. 402,. 17 Ann. Cas. 969.
Order affirmed.